DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 8, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay et al. (US-PGPUB 2022/0046151) in view of Chen et al. (US-PGPUB 2018/0356613). 
 	Regarding claim 1, Shabtay discloses an electronic imaging device (Dual-camera device; see figs. 1A, 1B, 2C, 2D, 14, 15A and 15B), comprising: 
 	a first capturing device (Tele camera 103; see fig. 1A and paragraph 0114) including a first lens system (Tele lens 114; see fig. 1B and paragraph 0114) and a first electronic photosensitive element (Tele image sensor 118; see fig. 1B and paragraph 0114) located on an imaging plane of the first lens system (see figs. 1B, 2C), wherein the first lens system includes at least one lens having a refractive power (Lens 114 includes three groups of lens elements G1, G2 and G3; see fig. 2C and paragraph 0116), and in the first lens system, a lens of the lenses having refractive power which is closest to an object side, has a positive refractive power (Lens elements groups G1, G2 and G3 are arranged from an object side to the image side, wherein G1 has a positive refractive power; see fig. 2C and paragraphs 0023, 0129); and 
 	a second capturing device (Wide camera 102; see fig. 1A and paragraph 0114) including a second lens system (Wide lens 110; see fig. 1A and paragraph 0114) and a second electronic photosensitive element (Wide image sensor; see fig. 1A and paragraphs 0020, 0042, 0114, 0204) located on an imaging plane of the second lens system (see fig. 1A); 
 	wherein the first capturing device and the second capturing device are located at a same side of the electronic imaging device (see figs. 1A, 1B, 15A, 15B) and a field-of-view of the first capturing device is different from a field-of-view of the second capturing device (The Wide lens has a Wide field of view (FOVW) and the Tele lens has a Tele field of view (FOVT) narrower than FOVW; see paragraphs 0006, 0114); and 
 	wherein fT/fw > 3.3. where fT is a total effective focal length of the first lens system and fw is a total effective focal length of the second lens system (The Wide lens effective focal length is EFLW = 2-5 mm and Tele lens effective focal lengths are EFLTmin = 10-20 mm and EFLTmax = 20-40 mm; see paragraphs 0114, 0116. These values provide ratios (EFLT/EFLW) greater than 3.3 including the following ratios 10/2=5; 20/5=4; 20/2=10 or 40/5=8).
 	However, Shabtay fails to expressly disclose the second lens system includes at least one lens having a refractive power, and in the second lens system, a lens of the lenses having refractive power, which is closest to the object side, has a negative refractive power.
 	On the other hand, Chen discloses the second lens system includes at least one lens having a refractive power, and in the second lens system, a lens of the lenses having refractive power, which is closest to the object side, has a negative refractive power (The image capturing unit includes the photographing lens assembly and an image sensor 190. The photographing lens assembly includes, in order from an object side to an image side, a first lens element 110, a second lens element 120, a third lens element 130. The first lens element 110 with negative refractive power; see paragraphs 0064-0065, 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shabtay and Chen to provide the second lens system includes at least one lens having a refractive power, and in the second lens system, a lens of the lenses having refractive power, which is closest to the object side, has a negative refractive power for the purpose of developing an optical system with proper refractive power distribution for simultaneously satisfying the requirements of a wide view angle, compactness and high image quality (see paragraph 0005 of Chen). 

Regarding claim 4, Shabtay and Chen disclose everything claimed as applied above (see claim 1). In addition, Shabtay discloses wherein TTLT/fT < 0.9, where TTLT is a distance along an optical axis of the first lens system from an object-side surface of the lens closest to the object side of the first lens system to the imaging plane of the first lens system, and fT is the total effective focal length of the first lens system (EFLT=EFLTmax=30 mm, and TTLT=TTLTmax=24.881 mm; this provides a ratio of 24.881/30 = 0.8294; see paragraph 0133. EFLT=EFLTmax=30 mm, and TTLT=TTLTmax=26.958 mm; this provides a ratio of 26.958/30 = 0.8986; see paragraph 0139. Both of the provided ratios are less than 0.9). 

Regarding claim 8, Shabtay and Chen disclose everything claimed as applied above (see claim 1). In addition, Shabtay discloses the first lens system includes, sequentially from the object side to the imaging plane of the first lens system along an optical axis of the first lens system, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens (Lens elements L1-L8 are grouped into three groups: a first group G1 comprising lens elements L1 and L2, a second group G2 comprising lens elements L3 and L4 and a third group comprising lens elements L5-L8; see figs. 2B, 2C and paragraph 0129). 

Regarding claim 13, Shabtay and Chen disclose everything claimed as applied above (see claim 8). In addition, Shabtay discloses at least four lenses among the first lens to the sixth lens of the first lens system are lenses made of plastic material (Lens elements L1 to LN can be made from plastic; see paragraph 0120). 

Regarding claim 14, Shabtay and Chen disclose everything claimed as applied above (see claim 1). However, Shabtay fails to expressly disclose the second lens system includes, sequentially from the object side to the imaging plane of the second lens system along an optical axis of the second lens system, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens.
 Nevertheless, Chen discloses the second lens system includes, sequentially from the object side to the imaging plane of the second lens system along an optical axis of the second lens system, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens (The photographing lens assembly includes, in order from an object side to an image side, a first lens element 110, a second lens element 120, a third lens element 130, an aperture stop 100, a fourth lens element 140, a fifth lens element 150, a sixth lens element 160; see fig. 1 and paragraph 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shabtay and Chen to provide the second lens system includes, sequentially from the object side to the imaging plane of the second lens system along an optical axis of the second lens system, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens for the purpose of developing an optical system with proper refractive power distribution for simultaneously satisfying the requirements of a wide view angle, compactness and high image quality (see paragraph 0005 of Chen). 

Regarding claim 19, Shabtay and Chen disclose everything claimed as applied above (see claim 14). However, Shabtay fails to expressly disclose at least four lenses among the first lens to the sixth lens of the second lens system are lenses made of plastic material.
Nevertheless, Chen discloses at least four lenses among the first lens to the sixth lens of the second lens system are lenses made of plastic material (The second lens element 120 is made of plastic material. The third lens element 130 is made of plastic material. The fourth lens element 140 is made of plastic material. The fifth lens element 150 is made of plastic material; see paragraphs 0066-0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shabtay and Chen to provide at least four lenses among the first lens to the sixth lens of the second lens system are lenses made of plastic material for the purpose of reducing the camera system weight and manufacturing costs. 


Regarding claim 20, Shabtay and Chen disclose everything claimed as applied above (see claim 1). In addition, Shabtay discloses the first capturing device and the second capturing device are arranged longitudinally or laterally on one side of the electronic imaging device (see the arrangement of the first and second capturing devices on the same side in figures 1A, 1B, 15A and 15B). 

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shabtay in view of Chen and further in view of Shabtay et al. (US Patent 10,288,896), hereinafter referenced as Shabtay ‘896. 
 	Regarding claim 2, Shabtay and Chen disclose everything claimed as applied above (see claim 1). However, Shabtay and Chen fail to expressly disclose 20º < Semi-FOVT < 25º; where Semi-FOVT is half of a maximal field-of-view of the first lens system. 
 	Nevertheless, Shabtay ‘896 discloses 20º < Semi-FOVT < 25º; where Semi-FOVT is half of a maximal field-of-view of the first lens system (Embodiment 100 provides a field of view (FOV) of 44 degrees; see col. 6, lines 25-40.  Embodiment 200 provides a FOV of 43.48 degrees; see col. 7, lines 47-59. Embodiment 700 provides a FOV of 44 degrees; see col. 9, lines 15-29. These embodiments provide a Semi-FOVT of approximately 21-22 degrees). 
 	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shabtay, Chen and Shabtay ‘896 to provide 20º < Semi-FOVT < 25º; where Semi-FOVT is half of a maximal field-of-view of the first lens system for the purpose of providing a compact tele imaging system. 
 	
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shabtay in view of Chen and further in view of Stein et al. (US-PGPUB 2020/0112657). 
Regarding claim 3, Shabtay and Chen disclose everything claimed as applied above (see claim 1). However, Shabtay and Chen fail to expressly disclose 50º < Semi-FOVw < 55º, where Semi-FOVw is half of a maximal field-of-view of the second lens system.
 On the other hand, Stein discloses 50º < Semi-FOVw < 55º, where Semi-FOVw is half of a maximal field-of-view of the second lens system (Image capture device 124 can provide a wide field of view (e.g., 150 degrees or other values selected from a range of about 100 to about 180 degrees); see paragraph 0113). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shabtay, Chen and Stein to provide 50º < Semi-FOVw < 55º, where Semi-FOVw is half of a maximal field-of-view of the second lens system for the purpose of providing a compact wide imaging system. 

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shabtay in view of Chen and further in view of Jhang et al. (US Patent 10,082,647). 
 	Regarding claim 5, Shabtay and Chen disclose everything claimed as applied above (see claim 1). However, Shabtay and Chen fail to expressly disclose ImgHT/fT < 0.5, 35where ImgHT is half of a diagonal length of an effective pixel area on the imaging plane of the first lens system and fT is the total effective focal length of the first lens system.
 	Nevertheless, Jhang discloses ImgHT/fT < 0.5, 35where ImgHT is half of a diagonal length of an effective pixel area on the imaging plane of the first lens system and fT is the total effective focal length of the first lens system (An effective focal length (EFL) of the optical imaging system 10 is 7.614 mm and an image height (ImgH) is 2.331 mm; this provides ratio of 2.331/7.614 = 0.306; which is a ratio less than 0.5; see from col. 9, line 65 to col. 10, line 10. The EFL of the optical imaging system 10 is 9.677 mm and and the ImgH is 2.805 mm; this provides 2.805/9.677 = 0.2899, which is also less than 0.5; see col. 13, lines 43-47 and figs. 16 and 20). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shabtay, Chen and Jhang to provide ImgHT/fT < 0.5, 35where ImgHT is half of a diagonal length of an effective pixel area on the imaging plane of the first lens system and fT is the total effective focal length of the first lens system for the purpose of maintaining preferable optical properties in a condition that a lens depth is reduced.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shabtay in view of Chen and further in view of Hsieh (US-PGPUB 2018/0314038). 
 	Regarding claim 6, Shabtay and Chen disclose everything claimed as applied above (see claim 1). However, Shabtay and Chen fail to expressly disclose TTLw/ImgHw < 1.9, where TTLw is a distance along an optical axis of the second lens system from an object-side surface of the lens closest to the object side of the second lens system to the imaging plane of the second lens system, and ImgHw is half of a diagonal length of an effective pixel area on the imaging plane of the second lens system.
 	On the other hand, Hsieh discloses TTLw/ImgHw < 1.9, where TTLw is a distance along an optical axis of the second lens system from an object-side surface of the lens closest to the object side of the second lens system to the imaging plane of the second lens system, and ImgHw is half of a diagonal length of an effective pixel area on the imaging plane of the second lens system (The wide angle imaging lens assembly further satisfies: 1.6 ≤TTL/ImgH≤ 2.5, wherein TTL is a distance on the optical axis from the first lens element to an imaging plane, and ImgH is an imaging height; see paragraphs 0010, 0042). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shabtay, Chen and Hsieh to provide TTLw/ImgHw < 1.9, where TTLw is a distance along an optical axis of the second lens system from an object-side surface of the lens closest to the object side of the second lens system to the imaging plane of the second lens system, and ImgHw is half of a diagonal length of an effective pixel area on the imaging plane of the second lens system for the purpose of effectively balancing the manufacturing yield and the system length and volume.

Allowable Subject Matter
11. 	Claims 7, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Contact Information 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/02/2022